Title: From Alexander Hamilton to Benjamin Stoddert, 1 March 1800
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir,
            NY. Febr. 22. March 1st. 1800
          
          I am destined to become, occasionally, the organ of application to you for naval appointments—It is impossible to refuse all attention to the requests of persons who write to me on the subject—I send you therefore the inclosed letter—All I can say is that Mr. McLeod has been recommended to me by Abraham Archer Esqr. of York Town who bears a respectable character—
          S of Navy—
        